                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 MARY PICKENS,

                         Plaintiff,

                        v.                                  CAUSE NO.: 2:17-CV-190-TLS

 NEW YORK LIFE INSURANCE
 COMPANY and AARP CORPORATION
 a/k/a AMERICAN ASSOCIATION OF
 RETIRED PERSONS,

                        Defendants.

                                      OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       The Notice of Removal alleges that the Court’s original subject matter jurisdiction is

based on diversity of citizenship under 28 U.S.C. § 1332. (ECF No. 1, ¶¶ 3–7.) Diversity

jurisdiction exists when the parties to an action on each side are citizens of different states, with

no defendant a citizen of the same state as any plaintiff, and the amount in controversy exceeds

$75,000.00. See 28 U.S.C. § 1332(a)(1). As the parties seeking to invoke this Court’s

jurisdiction, the Defendants New York Life Insurance Company and AARP Corporation a/k/a

American Associate of Retired Persons bear the burden of demonstrating that the jurisdictional

requirements have been met. Hertz Corp. v. Friend, 559 U.S. 77, 98 (2010); Schur v. L.A. Weight

Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009). A failure to meet that burden can result in a

remand to state court. See Schur, 577 F.3d at 758. In this case, the Defendants have sufficiently

alleged that the amount in controversy exceeds $75,000.00 and have sufficiently alleged the

citizenship of the corporations. (ECF No. 1, ¶¶ 4–7.)
       However, citizenship has not been properly alleged for the Plaintiff Mary Pickens

because the Notice of Removal alleges that she “is a resident of Gary, Lake County, Indiana.”

(ECF No. 1, ¶ 3.) Citizenship of a natural person is determined by domicile, not by residence.

Dakuras v. Edwards, 312 F.3d 256, 258 (7th Cir. 2002); see also Heinen v. Northrop Grumman

Corp., 671 F.3d 669, 670 (7th Cir. 2012) (“[R]esidence may or may not demonstrate citizenship,

which depends on domicile—that is to say, the state in which a person intends to live over the

long run.”); Guar. Nat’l Title Co., Inc. v. J.E.G. Assocs., 101 F.3d 57, 58–59 (7th Cir. 1996)

(explaining that statements concerning a party’s “residency” are not proper allegations of

citizenship as required by 28 U.S.C. ' 1332).

       Accordingly, the Court ORDERS the Defendants New York Life Insurance Company

and AARP Corporation a/k/a American Association of Retired Persons to FILE, on or before,

June 25, 2019, a supplemental jurisdictional statement identifying the domicile of the Plaintiff

Mary Pickens on April 25, 2017.

       SO ORDERED on June 12, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                 2
